— Judgment, Supreme Court, New York County (Edward J. McLaughlin, J.), rendered March 20, 2012, as amended March 22, 2012, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the first degree and conspiracy in the second degree, and sentencing him to an aggregate term of 13V2 years, unanimously affirmed.
Although we find that defendant did not make a valid waiver of his right to appeal, we find that the only substantive issue he raises on appeal is without merit. Defendant asserts that the court failed to address his pro se motion for assignment of counsel, in which he claimed that his retained attorney was ineffective, and that he could no longer afford to pay for counsel. Nevertheless, defendant hired a new lawyer, who represented him at the time of the plea, and defendant does not make any complaint about the effectiveness of the new lawyer.
Accordingly, defendant’s claim does not survive his plea (see People v Petgen, 55 NY2d 529, 534-535 [1982]). Concur— Renwick, J.P, Moskowitz, DeGrasse, Manzanet-Daniels and Feinman, JJ.